DETAILED ACTION
Claim(s) 1-5,7-8,10 and 23-34 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 34 recites “…the method according to claim 1, wherein the method does not include interleaving the common control information and the specific control information of each UE working on the BWP”, this limitation appears to be in conflict with the parent claim 1, which requires interleaving the common control information and specific control information of each UE working on the BWP, see where it recites, “…interleaving at least two of multiple parts of common control information of each user equipment (UE) working on a target bandwidth part and interleaving at least two multiple of multiple parts of specific control information each UE, thereby respectively interleaving the common control information and the specific control information of each UE working on the BWP…” Thus with respect to claim 34 it is unclear as to what is being claimed. For the purposes of examination claim 34, will be rejected under 35 U.S.C. 103 as being unpatentable over Gao (USPGPub No. 2013/0064216) in view of Kwak (US 20200389917 A1) in view of Islam (US 20180048435 A1) in view of BRADFORD (US 20190036586 A1), until further clarification is provided.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 9, 23, and 24,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (USPGPub No. 2013/0064216) in view of Kwak (US 20200389917 A1) in view of Islam (US 20180048435 A1) in view of BRADFORD (US 20190036586 A1)


In regards to claim(s) 1 and 23, Gao (USPGPub No. 2013/0064216) discloses  A method for transmitting control information, comprising: when a condition of sending the control information is met,  and interleaving   target bandwidth resource (When a condition of sending the control information is met, “[0297]…At the enB side, the transmission procedure of common control channels and UE-specific control channels is illustrated in Fig. 56”,  [Figure. 56] illustrates a transmission procedure with steps of  interleaving common control information, common control channel, for each UE working on a target bandwidth resource, eCCE(s), and interleaving specific control information of each UE, UE-specific control channels); and sending the interleaved common control information with a first time-frequency resource, and sending the interleaved specific control information with a second time-frequency resource ([0297] teaches sending the interleaved common control information with a first-time frequency resource, and sending the interleaved specific control information with a second-time frequency source, “The resources for common control channels may be allocated in the eCCEs at the start of queue….The resources for UE-specific control channels at a subframe may be allocated to the eCCEs….The interleaved eCCCes can be mapped to physical resources, which can be allocated to multiple sub-bands”), 
Gao differs from claim 1, in that Gao is silent on the following; the target bandwidth resource comprising a target bandwidth part, and wherein the first time frequency resource and the and second time frequency resource have no intersection, interleaving at least two of multiple parts of the common control information of each UE and interleaving at least two of multiple parts of specific control information of each UE. Despite these differences similar features have been seen in other prior art involving allocation of resources for cellular communication. Kwak [Fig. 1] illustrates wherein a first time frequency resource for a common control information and a second time frequency resource for UE specific control information don’t overlap. Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the resource allocation feature of Gao to arrive at wherein the first time frequency resource and the and second time frequency resource have no intersection, as similarly seen in Kwak in order to provide a benefit of a time-frequency resource allocation that supports a 5G/New Radio communication environment. 
Gao further differs from claim 1, in that Gao is silent on the target bandwidth resource comprising a target bandwidth part, despite these differences similar features have been seen in other prior art involving resource allocation. Islam [Par. 49 ] teaches where an allocated bandwidth comprises a DL/UL bandwidth part allocated for communication, “…For example, dynamic signaling can be received by a UE which may contain activation of at least one downlink bandwidth part and/or at least one uplink bandwidth part and resource block allocation is made within the allocated bandwidth part(s)...” 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the resource allocation feature of Gao to arrive at where the target bandwidth resource comprises a target bandwidth part as seen in Islam in order to provide a reliable means of providing the bandwidth allocations seen in Gao.
The combined teachings of Gao in view of Islam in view of Kwak further differ from claim 1, in that the combined teachings are silent on interleaving at least two of multiple parts of the common control information of each UE and interleaving at least two of multiple parts of specific control information of each UE. Despite these differences similar features have been seen in other prior art involving the transmitting of control information. BRADFORD (20190036586 A1) teaches where [Par. 120, Fig. 3] teaches where at least two of multiple parts of UE control information are interleaved, “[0129] In a tenth example, UE may comprise logic to: determine, for an uplink shared channel in a cellular wireless network, control information including beam information (BI) and Channel Quality Indicator (CQI) information, the BI information including parameters relating to multi-antenna beamforming by the UE; interleave the control information with user data, the interleaving including: writing the control information to a matrix in a time-first mapping order, writing the user data to the matrix in a frequency-first mapping order, wherein the writing in the frequency-first direction includes skipping entries in the matrix to which the control information was written, and reading out the matrix to obtain an interleaved bit stream; and transmit, using radio frequency (RF) transmission circuitry and via a radio channel, the interleaved bit stream.”
Thus based upon the teachings of BRADFORD it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify GAO to interleave  the control information (i.e. UE specific control information and UE-common control information) to arrive at interleaving at least two of multiple parts of the common control information of each UE and interleaving at least two of multiple parts of specific control information of each UE, as arranged with the remaining elements of claim 1, for the benefit of providing more reliable communication of the control information.

Claim(s) 3 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (USPGPub No. 2013/0064216) in view of Kwak (US 20200389917 A1) in view of Islam (US 20180048435 A1) in view of) in view of BRADFORD (US 20190036586 A1) in view of Chou (US 20180183551 A1).


In regards to claims 3 and 26, Gao is silent on  the method according to claim 1, further comprising: sending an identifier of the first time-frequency resource and an identifier of the second time-frequency resource to the UE working on the target BWP with a broadcast signaling, an upper-layer signaling, or a physical-layer signaling. Despite these differences similar features have been seen in other prior art involving a resource configuration. Chou (US 20180183551 A1) [Par. 64 – Par. 65] for example teaches transmitting an identifier, index of a first time-frequency resource, BWP and an identifier, index of a second time frequency resource, another BWP, via a broadcasting, “[0064] Thereafter, each cell can simply transmit an BWP index corresponding a particular set of RAN parameters, which in turn corresponds to a particular PHY composition of a BWP. In addition, UE may keep encoding and/or decoding RBs based on the given PHY compositions of the BWPs in the subsequent packet transmissions/receptions in the cell until the base station switches the PHY compositions for the UE in the same cell. That is, the BWP index represents the type of RAN profile applied to the corresponding RB(s) assigned to the corresponding UE during subsequent transmissions/receptions, thereby greatly reducing the signaling overhead and the latency that may incur. [0065] In one implementation, each cell may periodically signal the RAN profile adaption by broadcasting the BWP index or indices (e.g., through broadcasting system information) to facilitate the transmission and reception operations between the cell and the respective one or more UEs in the cell after executing the RAN profile indexing operation.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify resource configuration feature of Gao in light of the teachings of Chou to arrive at sending an identifier of the first time-frequency resource and an identifier of the second time-frequency resource to the UE working on the target BWP with a broadcast signaling, an upper-layer signaling, or a physical-layer signaling, as seen in Chou, in order to provide a means of setting/configuring time-frequency resources for a user device.

Claim(s) 2 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (USPGPub No. 2013/0064216) in view of Kwak (US 20200389917 A1) in view of Islam (US 20180048435 A1) in view of in view of BRADFORD (US 20190036586 A1)  in view of Horiuchi (US Patent No. 10980019)

In regards to claim(s) 2 and 25, Gao [Fig. 56 ] illustrates the method according to claim 1, further comprising: determining a number of 
Gao differs from claim 2, in that Gao teaches eCCE units instead of REG bundle units. Despite these differences similar features have been seen in other prior art involving resource allocation. Horiuchi [Claim 1] teaches a resource allocation feature where eCCE units/CCE units consist of REG Bundles units, “…wherein each of the plurality of CCEs is formed of a plurality of resource element group (REG) bundles, and a number of REGs included in each of the plurality of REG bundles is different according to a number of symbols in which the control channel region is arranged, and wherein one of the plurality of CCEs is formed of six (6) REGs, which are bundled into the plurality of REG bundles forming the CCE depending on the number of symbols in which the control channel region is arranged.”
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the resource allocation feature of Gao by using REG Bundle Units for the allocation as seen in Horiuchi, in order to control the resource allocation at a greater level of granularity using REG Bundle Units as compared to eCCE/CCE units




Allowable Subject Matter
Claim(s) 4, 5, 7, 8, 10, 24, 27, 29, 30, and 31 are allowed.
Claim 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476